


110 HR 7024 IH: Indian Arts and Crafts Amendments Act

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7024
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Pastor introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect Indian arts and crafts through the improvement
		  of applicable criminal proceedings, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as the
			 Indian Arts and Crafts Amendments Act
			 of 2008.
		2.Indian arts and
			 crafts
			(a)Criminal
			 proceedings; civil actions; misrepresentationsSection 5 of the
			 Act entitled An Act to promote the development of Indian arts and crafts
			 and to create a board to assist therein, and for other purposes (25
			 U.S.C. 305d) is amended to read as follows:
				
					5.Criminal
				proceedings; civil actions
						(a)Definition of
				Federal law enforcement officerIn this section, the term
				Federal law enforcement officer includes a Federal law enforcement
				officer (as defined in section 115(c) of title 18, United States Code).
						(b)Authority To
				conduct investigationsAny Federal law enforcement officer shall
				have the authority to conduct an investigation relating to an alleged violation
				of this Act occurring within the jurisdiction of the United States.
						(c)Criminal
				proceedings
							(1)Investigation
								(A)In
				generalThe Board may refer an alleged violation of section 1159
				of title 18, United States Code, to any Federal law enforcement officer for
				appropriate investigation.
								(B)Referral not
				requiredA Federal law enforcement officer may investigate an
				alleged violation of section 1159 of that title regardless of whether the
				Federal law enforcement officer receives a referral under subparagraph
				(A).
								(2)FindingsThe
				findings of an investigation of an alleged violation of section 1159 of title
				18, United States Code, by any Federal department or agency under paragraph
				(1)(A) shall be submitted, as appropriate, to—
								(A)a Federal or State
				prosecuting authority; or
								(B)the Board.
								(3)RecommendationsOn
				receiving the findings of an investigation under paragraph (2), the Board
				may—
								(A)recommend to the
				Attorney General that criminal proceedings be initiated under section 1159 of
				title 18, United States Code; and
								(B)provide such
				support to the Attorney General relating to the criminal proceedings as the
				Attorney General determines to be appropriate.
								(d)Civil
				actionsIn lieu of, or in addition to, any criminal proceeding
				under subsection (c), the Board may recommend that the Attorney General
				initiate a civil action under section
				6.
						.
			(b)Cause of action
			 for misrepresentationSection 6 of the Act entitled An Act
			 to promote the development of Indian arts and crafts and to create a board to
			 assist therein, and for other purposes (25 U.S.C. 305e) is
			 amended—
				(1)by striking
			 subsection (d);
				(2)by redesignating
			 subsections (a) through (c) as subsections (b) through (d),
			 respectively;
				(3)by inserting
			 before subsection (b) (as redesignated by paragraph (2)) the following:
					
						(a)DefinitionsIn
				this section:
							(1)IndianThe
				term Indian means an individual that—
								(A)is a member of an
				Indian tribe; or
								(B)is certified as an
				Indian artisan by an Indian tribe.
								(2)Indian
				productThe term Indian product has the meaning
				given the term in any regulation promulgated by the Secretary.
							(3)Indian
				tribe
								(A)In
				generalThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
								(B)InclusionThe
				term Indian tribe includes, for purposes of this section only, an
				Indian group that has been formally recognized as an Indian tribe by—
									(i)a
				State legislature;
									(ii)a
				State commission; or
									(iii)another similar
				organization vested with State legislative tribal recognition authority.
									(4)SecretaryThe
				term Secretary means the Secretary of the
				Interior.
							;
				(4)in subsection (b)
			 (as redesignated by paragraph (2)), by striking subsection (c)
			 and inserting subsection (d);
				(5)in
			 subsection (c) (as redesignated by paragraph (2))—
					(A)by striking
			 subsection (a) and inserting subsection (b);
			 and
					(B)by striking
			 suit and inserting the civil action;
					(6)by striking
			 subsection (d) (as redesignated by paragraph (2)) and inserting the
			 following:
					
						(d)Persons that may
				initiate civil actions
							(1)In
				generalA civil action under subsection (b) may be initiated
				by—
								(A)the Attorney
				General, at the request of the Secretary acting on behalf of—
									(i)an
				Indian tribe;
									(ii)an Indian;
				or
									(iii)an Indian arts
				and crafts organization;
									(B)an Indian tribe,
				acting on behalf of—
									(i)the Indian
				tribe;
									(ii)a
				member of that Indian tribe; or
									(iii)an Indian arts
				and crafts organization;
									(C)an Indian;
				or
								(D)an Indian arts and
				crafts organization.
								(2)Disposition of
				amounts recovered
								(A)In
				generalExcept as provided in subparagraph (B), an amount
				recovered in a civil action under this section shall be paid to the Indian
				tribe, the Indian, or the Indian arts and crafts organization on the behalf of
				which the civil action was initiated.
								(B)Exceptions
									(i)Attorney
				GeneralIn the case of a civil action initiated under paragraph
				(1)(A), the Attorney General may deduct from the amount—
										(I)the amount of the
				cost of the civil action and reasonable attorney’s fees awarded under
				subsection (c), to be deposited in the Treasury and credited to appropriations
				available to the Attorney General on the date on which the amount is recovered;
				and
										(II)the amount of the
				costs of investigation awarded under subsection (c), to reimburse the Board for
				the activities of the Board relating to the civil action.
										(ii)Indian
				tribeIn the case of a civil action initiated under paragraph
				(1)(B), the Indian tribe may deduct from the amount—
										(I)the amount of the
				cost of the civil action; and
										(II)reasonable
				attorney’s fees.
										;
				and
				(7)in subsection (e),
			 by striking (e) In the event that and inserting the
			 following:
					
						(e)Savings
				provisionIf
						.
				3.Misrepresentation
			 of Indian produced goods and productsSection 1159 of title 18, United States
			 Code, is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)PenaltyAny
				person that knowingly violates subsection (a) shall—
						(1)in the case of a
				first violation by that person—
							(A)if the applicable
				goods are offered or displayed for sale at a total price of $1,000 or more, or
				if the applicable goods are sold for a total price of $1,000 or more—
								(i)in
				the case of an individual, be fined not more than $250,000, imprisoned for not
				more than 5 years, or both; and
								(ii)in the case of a
				person other than an individual, be fined not more than $1,000,000; and
								(B)if the applicable
				goods are offered or displayed for sale at a total price of less than $1,000,
				or if the applicable goods are sold for a total price of less than
				$1,000—
								(i)in
				the case of an individual, be fined not more than $25,000, imprisoned for not
				more than 1 year, or both; and
								(ii)in the case of a
				person other than an individual, be fined not more than $100,000; and
								(2)in the case of a
				subsequent violation by that person, regardless of the amount for which any
				good is offered or displayed for sale or sold—
							(A)in the case of an
				individual, be fined under this title, imprisoned for not more than 15 years,
				or both; and
							(B)in the case of a
				person other than an individual, be fined not more than
				$5,000,000.
							;
				and
			(2)in subsection (c),
			 by striking paragraph (3) and inserting the following:
				
					(3)the term
				Indian tribe—
						(A)has the meaning
				given the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b);
				and
						(B)includes, for
				purposes of this section only, an Indian group that has been formally
				recognized as an Indian tribe by—
							(i)a
				State legislature;
							(ii)a
				State commission; or
							(iii)another similar
				organization vested with State legislative tribal recognition authority;
				and
							.
			
